
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


VOTING AGREEMENT


        THIS VOTING AGREEMENT ("Agreement") is made and entered into as of
February 21, 2019, by and among GERMAN AMERICAN BANCORP, INC., an Indiana
corporation ("German American"), and the undersigned securityholders (each, the
"Securityholder," which term is used to describe all undersigned securityholders
together if more than one) of Citizens First Corporation, a Kentucky corporation
(the "Company"). All capitalized terms herein not otherwise defined shall have
the meaning ascribed to them in the "Merger Agreement" (as defined below).


Recitals


        WHEREAS, pursuant to that certain Agreement and Plan of Reorganization
of even date herewith (the "Merger Agreement"), by and among German American,
the Company, and their respective banking subsidiaries, the Company will merge
(the "Merger") into German American, with German American continuing as the
surviving corporation and all of the outstanding common stock, without par
value, of the Company ("Company Stock") being exchanged for common stock,
without par value, of German American and a cash payment;

        WHEREAS, the Securityholder is the beneficial owner of, or exercises
control and direction over, the number of issued and outstanding shares of
Company Stock, as set forth on Exhibit A attached hereto;

        WHEREAS, the Securityholder has had a fair opportunity to review the
Merger Agreement and to consult with legal, tax, financial and other advisers of
the Securityholder's choosing to the extent such Securityholder has desired to
have such consultation; and

        WHEREAS, as a material inducement for German American to enter into the
Merger Agreement with the Company and thereby provide the benefits of the Merger
to the Securityholder, the Securityholder is willing (among other terms and
conditions set forth in this Agreement) to (i) in accordance with the terms
hereof, not transfer or otherwise dispose of any of such Securityholder's shares
of Company Stock, or any and all other shares or securities of the Company
issued, issuable, exchanged or exchangeable, in respect of any Company Stock
(the "Securities") until the Securityholder's shares are voted with respect to
the Merger and (ii) vote or use best efforts to cause to be voted Company Stock
as set forth herein.


Agreement


        NOW, THEREFORE, in contemplation of the foregoing and in consideration
of the mutual agreements, covenants, representations and warranties contained
herein and intending to be legally bound hereby, each Securityholder agrees with
German American as follows:

        1.    Transfer and Encumbrance.    The Securityholder agrees that the
Securityholder will not take or permit any action to, directly or indirectly,
(i) transfer, sell, assign, give, pledge (excluding any pledges already in
effect to commercial lenders that secure the repayment of money borrowed),
exchange, or otherwise dispose of or encumber the Securities (except as may be
specifically required by court order, in which case the Securityholder shall
give German American prior written notice and any such transferee shall agree to
be bound by the terms and conditions of this Agreement) prior to the "Expiration
Date" (as defined below), or to make any offer or agreement relating thereto, at
any time prior to the Expiration Date; (ii) deposit any of the Securities into a
voting trust or enter into a voting agreement or arrangement with respect to
such Securities or grant any proxy or power of attorney with respect thereto, in
each case, in a manner that conflicts or may conflict with the Securityholder's
obligations hereunder; or (iii) enter into any contract, option or other
arrangement or undertaking with respect to the direct or indirect sale,
assignment, transfer, exchange or other disposition of or transfer of any
interest in or the voting of any of the Securities, in each case, in a manner
that conflicts or may conflict with the Securityholder's obligations hereunder.
As used herein, the term "Expiration Date" shall mean the earlier to occur of
(i) October 1, 2019, (ii) the date which is the day following the

--------------------------------------------------------------------------------



shareholder meeting at which the Merger is approved by the Company's
shareholders, (iii) the date the Board decides not to recommend or withdraws its
recommendation of the Merger without a breach of Sections 4.01(d), 4.01(e) or
4.03(a), or Section 7.08 of the Merger Agreement, (iv) the termination of the
Merger Agreement by either German American or Company in accordance with their
respective rights under Article VII of the Merger Agreement prior to the meeting
of the Company's shareholders to approve the Merger, or (v) the termination of
the Merger Agreement by either German American or Company pursuant to
Section 7.03(a) of the Merger Agreement.

        2.    Agreement to Vote.    Prior to the Expiration Date, at every
meeting of the shareholders of the Company called with respect to any of the
following, and at every adjournment thereof, and on every action or approval by
written consent of the shareholders of the Company with respect to any of the
following, the Securityholder agrees to vote (or cause to be voted) the shares
of Company Stock owned of record and beneficially by such Securityholder other
than as a trustee of a benefit plan, which shares shall include, without
limitation, all shares owned by such Securityholder individually, all shares
owned jointly by such Securityholder and such Securityholder's spouse, all
shares owned by such Securityholder by any minor children (or any trust for
their benefit), all shares owned by any business of which such Securityholder is
the principal shareholder (but in each such case only to the extent such
Securityholder has the right to vote or direct the voting of such shares), and
specifically including all shares shown as owned directly or beneficially by
such Securityholder on Exhibit A attached hereto or acquired subsequently
hereto: (i) in favor of approval of the Merger, the Merger Agreement and the
transactions contemplated thereby and any matter that could reasonably be
expected to facilitate the Merger; (ii) in favor of any alternative structure as
may be agreed upon by German American and the Company to effect the Merger;
provided that such alternative structure is on terms in the aggregate no less
favorable to the Securityholder from a financial point of view than the terms of
the Merger set forth in the Merger Agreement (including, without limitation,
with respect to the consideration to be received by the Securityholder); and
(iii) against the consummation of any proposal looking toward the acquisition of
control of the Company by any party not affiliated with German American, or any
action, proposal, agreement or transaction (other than the Merger, the Merger
Agreement or the transactions contemplated thereby) that in any such case would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Merger Agreement. This
Agreement is intended to bind the Securityholder as a shareholder of the Company
only with respect to the specific matters set forth herein. Notwithstanding the
foregoing, nothing in this Agreement shall limit or restrict the Securityholder
from voting in his, her or its sole discretion on any matter other than those
matters referred to in this Agreement.

        3.    No Opposition.    Prior to the Expiration Date, the Securityholder
agrees not to take, or cause to be taken, any action in the Securityholder's
capacity as a holder of Securities of the Company that would, or would be
reasonably likely to, have the purpose or effect of preventing the consummation
of the Merger and the transactions contemplated by the Merger Agreement. Prior
to the Expiration Date, the Securityholder agrees to take, or cause to be taken
in its capacity as a holder of Securities of the Company, all actions necessary
to effect the Merger and the transactions contemplated by the Merger Agreement.

        4.    New Securities.    The Securityholder hereby agrees that any
shares of the capital stock or other securities of the Company that the
Securityholder purchases or with respect to which the Securityholder otherwise
acquires a right to acquire or other beneficial ownership (as such concept of
beneficial ownership is interpreted for purposes of the beneficial ownership
disclosure provisions of Section 13(d) of the Securities Exchange Act of 1934,
as amended, and the rules and regulations of the Securities and Exchange
Commission adopted thereunder) after the date of this Agreement and prior to the
Expiration Date (the "New Securities"), and any and all other shares or
securities of the Company issued, issuable, exchanged or exchangeable in respect
of any New Securities, shall become subject to the terms and conditions of this
Agreement to the same extent as if they constituted Securities.

2

--------------------------------------------------------------------------------



        5.    Representations, Warranties and Covenants of
Securityholder.    The Securityholder (and if more than one signatory exists for
the Securityholder, all such signatories, jointly and severally) hereby
represents and warrants to, and covenants with, German American that:

        5.1.    Ownership.    Except as may be noted on Exhibit A hereto, the
person(s) or entity(ies) who or that has (have) signed this Agreement as the
Securityholder have good and marketable title to, and is (are) the sole legal
and beneficial owners of Securities in the numbers that are specified on
Exhibit A. As of the date hereof, such person(s) or entity(ies) does (do) not
beneficially own any shares of the capital stock of the Company or other
securities issued by the Company other than the Securityholder's Securities that
are so identified. No person acting on behalf of any such person(s) or
entity(ies) has provided German American with any information concerning the
nature of ownership of the numbers of Securities identified on Exhibit A that is
false or misleading in any respect material to German American.

        5.2.    Authorization; Binding Agreement.    The Securityholder has all
requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and thereby and has sole voting
power and sole power of disposition, with respect to all of the shares of
Company Stock included within the Securityholder's Securities with no
restrictions on its voting rights or rights of disposition pertaining thereto,
except as specified on Exhibit A. The Securityholder has duly executed and
delivered this Agreement and, assuming its due authorization, execution and
delivery by German American, this Agreement is a legal, valid and binding
agreement of the Securityholder, enforceable against the Securityholder in
accordance with its terms.

        6.    Further Assurances.    The Securityholder hereby covenants and
agrees to execute and deliver, or cause to be executed or delivered, such
proxies, consents, waivers and other instruments, and undertake any and all
further action, necessary or desirable, in the reasonable opinion of German
American, to carry out the purpose and intent of this Agreement and to
consummate the Merger, the Merger Agreement and the transactions contemplated
thereby.

        7.    Termination.    This Agreement shall terminate and shall have no
further force or effect as of the Expiration Date. In the event of termination
of this Agreement upon the Expiration Date, this Agreement shall become void and
of no effect with no liability on the part of any party hereto; provided,
however, that nothing herein shall relieve any party from liability hereof for
any willful breach of this Agreement prior to the Expiration Date.

        8.    Miscellaneous.    

        8.1.    Severability.    If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction (or deemed
formally or informally by a governmental agency) to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. In the event that a governmental
agency (including but not limited to the Board of Governors of the Federal
Reserve System (the "FRB")) expresses to German American any concern that this
Agreement may be violative of law applicable to German American or the
Securityholder, then German American shall so notify the Securityholder of such
concern, and German American and the Securityholder shall cooperate with each
other toward amending this Agreement in order to resolve such governmental
agency's concern(s).

        8.2.    Binding Effect and Assignment.    This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but, except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties hereto may be assigned by either
of the parties without the prior written consent of the other; provided,
however, that German American

3

--------------------------------------------------------------------------------



may freely assign its rights to a direct or indirect wholly-owned subsidiary of
German American without such prior written approval but no such assignment shall
relieve German American of any of its obligations hereunder. Any purported
assignment without such consent shall be void. No provision of this Agreement
shall be for the benefit of any third party, except that the Company is an
intended third-party beneficiary of the Securityholder's agreements pursuant to
this Agreement.

        8.3.    Amendment and Modification.    This Agreement may not be
modified, amended, altered or supplemented except by the execution and delivery
of a written agreement executed by the parties hereto.

        8.4.    Specific Performance; Injunctive Relief.    The parties hereto
acknowledge that German American will be irreparably harmed and that there will
be no adequate remedy at law for a violation of any of the covenants or
agreements of the Securityholder set forth herein. Therefore, it is agreed that,
in addition to any other remedies that may be available to German American upon
such violation, German American shall have the right to enforce such covenants
and agreements by specific performance, injunctive relief or by any other means
available to German American at law or in equity.

        8.5.    Notices.    All notices that are required or may be given
pursuant to the terms of this Agreement shall be in writing and shall be
sufficient in all respects if given in writing and delivered by hand, national
or international overnight courier service, transmitted by telecopy or mailed by
registered or certified mail, postage prepaid (effective when delivered by hand,
or by telecopy or electronic message (if receipt of such telecopy or electronic
message at or about the time of telecopy or electronic message is confirmed by
the recipient of the telecopy or electronic message), one (1) business day after
dispatch by overnight courier, and three (3) business days after dispatch by
mail), as follows:

If to German American, to:

Mr. Mark A. Schroeder
Chairman and Chief Executive Officer
German American Bancorp, Inc.
711 Main Street
Jasper, Indiana 47546
Telecopy No.: (812) 482-0745

with a copy to:

Jeremy E. Hill, Esq.
Bingham Greenebaum Doll LLP
10 W. Market Street
2700 Market Tower
Indianapolis, Indiana 46204
Telecopy No.: (317) 236-9907

        If to any person who has signed this Agreement as Securityholder, to the
address set forth beneath the Securityholder's signature below.

4

--------------------------------------------------------------------------------



        And in the event of notice to either German American or any person who
has signed this Agreement as Securityholder, with a copy to:

M. Todd Kanipe
President and Chief Executive Officer
Citizens First Corporation
1065 Ashley Street
Bowling Green, Kentucky 42103
Telecopy No.:

with a copy to:

Caryn F. Price, Esq.
Wyatt, Tarrant & Combs, LLP
250 West Main Street, Suite 1600
Lexington, Kentucky 40507
Telecopy No.:

        8.6    Governing Law.    This Agreement shall be governed by, construed
and enforced in accordance with the internal laws of the State of Indiana
without giving effect to any choice or conflict of law provision, rule or
principle (whether of the State of Indiana or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Indiana.

        8.7    Entire Agreement.    This Agreement contains the entire
understanding of German American and Securityholder in respect of the subject
matter hereof, and, except for any confidentiality agreements between German
American and the Company binding upon the Securityholders, supersedes all prior
negotiations and understandings between the parties with respect to such subject
matters.

        8.8    Counterparts.    This Agreement may be executed (and delivered,
in original form or by electronic mail or by facsimile transmission) in several
counterparts, each of which shall be an original, but all of which together
shall (when executed and delivered between or among two or more signatories)
constitute one and the same agreement.

        8.9    Effect of Headings.    The section headings herein are for
convenience only and shall not affect the construction or interpretation of this
Agreement.

        8.10    No Limitation on Actions of the Securityholder as Director or
Officer.    Notwithstanding anything to the contrary in this Agreement, in the
event the Securityholder, or a representative of the Securityholder, is an
officer or director of the Company, nothing in this Agreement is intended or
shall be construed to require the Securityholder, or its representative, as the
case may be, in such individual's capacity as an officer or director of the
Company, to act or fail to act in accordance with such individual's fiduciary
duties in such capacity.

        8.11    Remedies Not Exclusive.    All rights, powers and remedies
provided under this Agreement or otherwise available in respect hereof at law or
in equity will be cumulative and not alternative, and the exercise of any
thereof by either party will not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.

        8.12    Disclosure.    The Securityholder hereby authorizes German
American and the Company to disclose the identity of the Securityholder and the
nature and amounts of its commitments, arrangements and understandings under
this Agreement (and to file publicly a copy of this Agreement in that
connection) in any reports or other filings or communications that either German
American or the Company may be required to file under any applicable law
(without seeking confidential treatment of such disclosure), including without
limitation the laws popularly

5

--------------------------------------------------------------------------------



known as Bank Holding Company Act of 1956, the Bank Merger Act, the Securities
Exchange Act of 1934, and the Securities Act of 1933 (each as amended), and
including, without limitation, any report filed with the Securities and Exchange
Commission on Form 8-K or any Schedule 13D or Schedule 13G, any Registration
Statement filed by German American under the Securities Act of 1933, and any
applications or notices seeking or concerning regulatory review and/or approval
of the Merger and/or this Agreement that may be filed with the Board of
Governors of the Federal Reserve System, the Federal Deposit Insurance
Corporation, the Indiana Department of Financial Institutions and the Kentucky
Department of Financial Institutions.

        8.13    Attorney Fees.    Except as otherwise provided herein, each
party shall pay hereto shall pay its own costs, expenses and attorney's fees in
connection with the review and execution of this Agreement, any future
negotiation or consultation in connection with this Agreement, and/or in the
event of any judicial proceeding arising out of or related to this Agreement or
which requires the interpretation or construction of this Agreement.

[SIGNATURE PAGES FOLLOW]

6

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed on the day and year first above written.



    GERMAN AMERICAN BANCORP, INC.
 
 
By:
 
/s/ MARK A. SCHROEDER


--------------------------------------------------------------------------------

Mark A. Schroeder,
Chairman and Chief Executive Officer

   

[GERMAN AMERICAN SIGNATURE PAGE TO VOTING AGREEMENT]

--------------------------------------------------------------------------------







/s/ KENT FURLONG


--------------------------------------------------------------------------------

Kent Furlong   /s/ SARAH G. GRISE


--------------------------------------------------------------------------------

Sarah G. Grise Address: *   Address: *
/s/ J. ROBERT HILLIARD


--------------------------------------------------------------------------------

J. Robert Hilliard
 
/s/ MARK IVERSON


--------------------------------------------------------------------------------

Mark Iverson Address: *   Address: *
/s/ M. TODD KANIPE


--------------------------------------------------------------------------------

M. Todd Kanipe
 
/s/ STEVE MARCUM


--------------------------------------------------------------------------------

Steve Marcum Address: *   Address: *
/s/ AMY H. MILLIKEN


--------------------------------------------------------------------------------

Amy H. Milliken
 
/s/ JEFF PERKINS


--------------------------------------------------------------------------------

Jeff Perkins Address: *   Address: *
/s/ JACK W. SHEIDLER


--------------------------------------------------------------------------------

Jack W. Sheidler
 
/s/ JOHN M. TAYLOR


--------------------------------------------------------------------------------

John M. Taylor Address: *   Address: *
/s/ R. KEVIN VANCE


--------------------------------------------------------------------------------

R. Kevin Vance
 
  Address: *    

                                                 

*Addresses omitted for confidentiality purposes.

   

[SECURITYHOLDER SIGNATURE PAGE TO VOTING AGREEMENT]

--------------------------------------------------------------------------------






EXHIBIT A


SECURITYHOLDERS' OWNERSHIP
OF COMPANY STOCK



Securityholder
  Shares of
Common
Stock  

Kent Furlong

    3,250  

Sarah G. Grise

    6,506  

J. Robert Hilliard

    30,076  

Mark Iverson

    5,051  

M. Todd Kanipe

    30,016  

Steve Marcum

    19,526  

Amy H. Milliken

    14,373  

Jeff Perkins

    5,000  

Jack W. Sheidler

    75,283  

John M. Taylor

    2,890  

R. Kevin Vance

    12,948  

Total

    204,919  


Exhibit A

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



VOTING AGREEMENT
Recitals
Agreement
EXHIBIT A
SECURITYHOLDERS' OWNERSHIP OF COMPANY STOCK
